Davis, Judge,
dissenting:
I see this as one of those relatively rare instances in which a claimant has legal entitlement to a promotion. Subchapter 4-3b of Chapter 335 of the Federal Personnel Manual (quoted in footnote 3 of the court’s opinion) seems to me to fit all the metes and bounds of this case. In November 1970 management deliberately added to the GS-13 position some additional duties which plaintiff performed for over a year. This new function was “perhaps the most significant factor” in determining whether the Assistant Chief position, GS-13, was worthy of a GS-14 grade level. According to the Joint Stipulation of Fact, “Mr. Skrobot made several unsuccessful efforts to have a desk 'audit or evaluation conducted of his *487Assistant Chief, GS-13 position after the post award function was put into his job in November, 1970. Management failed to conduct such an evaluation for the approximately 15 months interim between placing of the post award function in his job in November, 1970, and his reassignment from the Assistant Chief job on July 30,1972.” The Joint Stipulation then goes on to say: “Mr. S'krobot, as Assistant Chief, GS-13, performed substantially the same duties from November, 1970, until his reassignment in July, 1972, as constituted the new Assistant Chief position at Grade GS-14.” There is also no doubt that the plaintiff met the legal and qualification requirements for the higher grade; he had been doing the work for considerably more than a year.
On this undisputed factual predicate I would hold that the upgrading of the post from GS-13 to GS-14 was, in the terms of the Federal Personnel Manual, an upgrading “without significant change in duties and responsibilities” on the basis of “the issuance of a new classification standard” (for the new GS-14 position) or of “the correction of a classification error” (in the old GS-13 job). The words fit very well in their ordinary sense, and that normal meaning furthers the obvious purpose of the rule to assure incumbents that they will get the benefit of the upgrading of the same jobs they have already been satisfactorily filling for some time.
To interpret Subchapter 4-3b, as the court does, to refer only to a formal change in the original job description — no matter how much has meanwhile been officially added to the position or how long the incumbent has been performing the added duties — is to limit the provision, without adequate ground, to only one-half of the instances included within the sweep of the words and the apparent objective. I can see no persuasive reason why the Federal Personnel Manual should wish to protect those employees sitting in posts with job descriptions which were incorrect from the beginning— and not those whose duties are officially increased while they are on the job and who then perform the original plus the added functions for over a year. To my mind that would be a technical and haphazard distinction, completely arbitrary in its impact and unrelated to the real world. From the employee’s viewpoint there is no warning in the words of the *488subchapter that any such peculiar difference is being established.
The court fears that the reading I espouse would lead to administrative chaos and massive litigation. I do not share that prophecy. In this case the employee did not simply undertake additional work but was officially ordered to do it — and this extra work was “perhaps the most significant factor” in the upgrading of the position. He filled the expanded job for over a year and during that period sought several times, unsuccessfully, to have the slot upgraded. Ultimately, the post was reclassified but he was not put into it. This does not seem, in its totality, to be a common situation. If it is, then (in my view) the employees are entitled under the terms and spirit of the Manual to fill the higher grade. The Civil Service Commission can abolish or change the regulation for the future if it feels it misspoke itself in 4-3b or unwittingly opened the door to chaos.